 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                             NORTHERN DISTRICT OF CALIFORNIA
10                                   SAN FRANCISCO DIVISION
11

12    IN RE: VOLKSWAGEN “CLEAN                        MDL No. 2672 CRB (JSC)
      DIESEL” MARKETING, SALES
13    PRACTICES, AND PRODUCTS                         The Honorable Charles R. Breyer
      LIABILITY LITIGATION
14
                                                      AMENDED ORDER GRANTING
15    This Document Relates to:                       PRELIMINARY APPROVAL OF CLASS
                                                      SETTLEMENT AND DIRECTION OF
16    Audi CO2 Cases                                  NOTICE UNDER RULE 23(e)

17

18

19          Before the Court is Plaintiffs’ Motion for Preliminary Approval of Class Settlement and

20   Direction of Notice under Rule 23(e).

21          WHEREAS, a proposed Class Action Settlement Agreement (the “Settlement”) has been

22   reached between Court-appointed Lead Counsel and the Plaintiffs’ Steering Committee (“PSC”)

23   on behalf of a proposed Settlement Class of owners and lessees of certain Audi, Volkswagen,

24   Porsche, and Bentley branded vehicles (the “Class Vehicles”) which resolves certain claims

25   against Defendants pertaining to the represented fuel economy and emissions for the Class

26   Vehicles;

27          WHEREAS, the total possible compensation available to the Class under the Settlement

28   (“Settlement Value”) is $96,543,645.00;
                                                                  AMENDED ORDER GRANTING PRELIMINARY
                                                   -1-                  APPROVAL OF CLASS SETTLEMENT
                                                                                     MDL 2672 CRB (JSC)
 1          WHEREAS, the Court, for the purposes of this Order, adopts all defined terms as set forth

 2   in the Settlement;

 3          WHEREAS, this matter has come before the Court pursuant to Plaintiffs’ Motion for

 4   Preliminary Approval of the Class Action Settlement and Direction of Notice Under Fed. R. Civ.

 5   P. 23(e) (the “Motion”);

 6          WHEREAS, Defendants do not oppose the Court’s entry of the proposed Preliminary

 7   Approval Order;

 8          WHEREAS, the Court finds that it has jurisdiction over the Action and each of the Parties

 9   for purposes of Settlement and asserts jurisdiction over the Settlement Class Representatives for

10   purposes of considering and effectuating this Settlement;

11          WHEREAS, the Court held a Preliminary Approval Hearing on October 4, 2019; and

12          WHEREAS, this Court has presided over and managed these MDL proceedings as

13   Transferee Judge since the December 8, 2015 Transfer Order, including the subset of cases

14   commenced in November 2016 and styled as the “Audi CO2 Cases”;

15          WHEREAS, this Court has considered all of the presentations and submissions related to

16   the Motion as well as the facts, contentions, claims and defenses as they have developed in these

17   proceedings, and is otherwise fully advised of all relevant facts in connection therewith.

18          IT IS HEREBY ORDERED AS FOLLOWS:

19   I.     PRELIMINARY APPROVAL OF THE CLASS ACTION SETTLEMENT

20          1.      The proposed Settlement appears to be the product of intensive, thorough, serious,
21   informed, and non-collusive negotiations; has no obvious deficiencies; does not improperly grant

22   preferential treatment to the Settlement Class Representatives or segments of the Class; and

23   appears to be fair, reasonable, and adequate, such that notice of the Settlement should be directed

24   to the Class Members, and a Final Approval Hearing should be set.

25          2.      Accordingly, the Motion is GRANTED.

26   II.    THE CLASS, CLASS REPRESENTATIVES, AND CLASS COUNSEL
27          3. The “Class” or “Settlement Class” means a nationwide class, including Puerto Rico, of

28   all persons (including individuals and entities) who own, owned, lease, or leased a Class Vehicle
                                                                    AMENDED ORDER GRANTING PRELIMINARY
                                                     -2-                  APPROVAL OF CLASS SETTLEMENT
                                                                                       MDL 2672 CRB (JSC)
 1   in the United States or its territories as of August 30, 2019, the date of the Motion for Preliminary

 2   Approval of the Settlement. The following entities and individuals are excluded from the Class:

 3                  (a)     Defendants’ officers, directors and employees and participants in

 4   Volkswagen’s Internal Lease Program, and/or Porsche Associate Lease Program; Defendants’

 5   affiliates and affiliates’ officers, directors and employees; Defendants’ distributors and

 6   distributors’ officers, directors and employees;

 7                  (b)     Judicial officers and their immediate family members and associated court

 8   staff assigned to this case; and

 9                  (c)     All those otherwise in the Class who or which timely and properly exclude

10   themselves from the Class as provided in the Class Action Agreement.

11          4.      Plaintiffs’ Lead Counsel, appointed by the Court in Pretrial Order No. 7, has

12   applied for appointment as Interim Settlement Class Counsel, and the proposed Settlement Class

13   Representatives are those named as Plaintiffs in the Amended Consolidated Consumer Class

14   Action Complaint.

15   III.   PRELIMINARY FINDINGS

16          5.      The Court is thoroughly familiar with the standards applicable to certification of a

17   settlement class, and has applied them in several recent settlements in this MDL. See, e.g., In re

18   Volkswagen "Clean Diesel" Mktg., Sales Practices, & Prod. Liab. Litig., No. MDL 2672 CRB

19   (JSC), 2018 WL 6198311, at *1 (N.D. Cal. Nov. 28, 2018) (ADR Settlement); In re Volkswagen

20   "Clean Diesel" Mktg., Sales Practices, & Prod. Liab. Litig., No. 2672 CRB (JSC), 2017 WL
21   672820, at *6 (N.D. Cal. Feb. 16, 2017) (Bosch consumer cases); In re Volkswagen "Clean

22   Diesel" Mktg., Sales Practices, & Prod. Liab. Litig., No. MDL 2672 CRB (JSC), 2017 WL

23   672727, at *12 (N.D. Cal. Feb. 16, 2017) (3.0-liter consumer cases); In re: Volkswagen “Clean

24   Diesel” Mktg., Sales Practices, & Prod. Liab. Litig., No. 2672 CRB (JSC), 2016 WL 6091259, at

25   *6 (N.D. Cal. Oct. 18, 2016) (Franchise dealer cases); In re: Volkswagen "Clean Diesel" Mktg.,

26   Sales Practices, & Prod. Liab. Litig., No. 2672 CRB (JSC), 2016 WL 4010049, at *9 (N.D. Cal.
27   July 26, 2016) (2.0-liter consumer cases), aff’d 895 F.3d 597, 606–09 (9th Cir. 2018). See also In

28
                                                                     AMENDED ORDER GRANTING PRELIMINARY
                                                        -3-                APPROVAL OF CLASS SETTLEMENT
                                                                                        MDL 2672 CRB (JSC)
 1   re Hyundai & Kia Fuel Econ. Litig., 926 F.3d 539, 556–67 (9th Cir. 2019) (detailing the standard

 2   for certifying a settlement class).

 3          6.      Applying these standards, the Court finds that it will likely be able to approve,

 4   under Rule 23(e)(2), the proposed Settlement Class, as defined above, because the Class and its

 5   representatives likely meet all relevant requirements of Rule 23(a) and Rule 23(b)(3).

 6   IV.    NOTICE TO CLASS MEMBERS

 7          7.      The Court is also familiar with the evolving methods of class notice, and has

 8   observed their effectiveness as utilized in previous class settlements in this litigation. See ¶ III.5,

 9   supra. As applied here, the Court finds that the content, format, and method of disseminating

10   Notice—set forth in the Motion, the Declaration of Cameron Azari, and the Settlement

11   Agreement and Release—satisfies Rule 23(c)(2) and all contemporary notice standards. The

12   Court approves the notice program, and hereby directs that such notice be disseminated in the

13   manner set forth in the proposed Settlement Agreement and Azari Declaration to Class Members

14   under Rule 23(e)(1).

15          8.      For purposes of identifying current and former owners and lessees of Class

16   Vehicles, R.L. Polk & Company is hereby authorized to provide the names, most current mailing

17   addresses, most current email addresses, dates of purchase, lease or registration, and dates of sale

18   or other disposition (if any) of such owners and lessees to Interim Class Counsel, Defendants and

19   their designee(s). Any governmental agency in possession of names, mailing addresses, email

20   addresses, dates of purchase, lease or registration, or dates of sale or other disposition (if any) of
21   current and former Class Vehicle owners or lessees is hereby authorized and directed to release

22   that information to R.L. Polk & Company upon request.

23   \\

24   \\

25

26
27

28
                                                                      AMENDED ORDER GRANTING PRELIMINARY
                                                       -4-                  APPROVAL OF CLASS SETTLEMENT
                                                                                         MDL 2672 CRB (JSC)
 1   V.     SCHEDULE

 2

 3           Date                         Event

 4           October 4, 2019              Claims Period begins

 5           October 15, 2019             Class Notice Program
                                          begins
 6

 7           December 13, 2019            Motions for Final Approval
                                          and Attorneys’ Fees and
 8                                        Expenses filed
 9           January 17, 2020             Objection and Opt-Out
                                          Deadline
10

11           January 24, 2020             Deadline to File or
                                          Postmark Notice of
12                                        Intention to Appear at the
                                          Final Approval Hearing
13
             February 7, 2020             Reply Memoranda in
14                                        Support of Final Approval
                                          and Fee/Expense
15                                        Application filed

16           February 28, 2020            Final Approval Hearing

17
             March 29, 2020               Claims Period ends
18
                                          (assumes final approval on
19                                        February 28, 2020)

20
     VI.    FINAL APPROVAL HEARING
21
            9.      The Final Approval Hearing shall take place on February 28, 2020 at 10:00 a.m. at
22
     the United States District Court for the Northern District of California, United States Courthouse,
23
     450 Golden Gate Avenue, San Francisco, California 94102, before the Honorable Charles R.
24
     Breyer, to determine whether the proposed Class Settlement is fair, reasonable, and adequate,
25
     whether it should be finally approved by the Court, and whether the Released Claims should be
26
     dismissed with prejudice under the Settlement and the Notice Program.
27

28
                                                                    AMENDED ORDER GRANTING PRELIMINARY
                                                    -5-                   APPROVAL OF CLASS SETTLEMENT
                                                                                       MDL 2672 CRB (JSC)
 1   VII.    OTHER PROVISIONS

 2           10.     Plaintiffs’ Lead Counsel is hereby appointed as Interim Settlement Class Counsel

 3   under rule 23(g)(3) (“Interim Class Counsel”). Interim Class Counsel and Defendants are

 4   authorized to take, without further Court approval, all necessary and appropriate steps to

 5   implement the Settlement, including the approved Notice Program.

 6           11.     The dates and deadlines set forth in this Preliminary Approval Order, including,

 7   but not limited to, adjourning the Final Approval Hearing, may be extended by Order of the Court

 8   without further notice to the Class Members, except that notice of any such extensions shall be

 9   included on the Settlement Website. Class Members should check the Settlement Website

10   regularly for updates and further details regarding extensions of these deadlines. Exclusions and

11   Objections must meet the deadlines and follow the requirements set forth in the approved notice

12   in order to be valid.

13           12.     Interim Class Counsel and Defendants’ Counsel are hereby authorized to use all

14   reasonable procedures in connection with approval and administration of the Settlement that are

15   not materially inconsistent with the Preliminary Approval Order or the Class Action Settlement,

16   including making, without further approval of the Court, minor changes to the Settlement, to the

17   form or content of the Class Notice, or to any other exhibits that the Parties jointly agree are

18   reasonable or necessary.

19           13.     The Court shall maintain continuing jurisdiction over these proceedings for the

20   benefit of the Class as defined in this Order.
21           IT IS SO ORDERED.

22

23   DATED: October 4, 2019                           ________________________________________
                                                      THE HONORABLE CHARLES R. BREYER
24                                                    UNITED STATES DISTRICT JUDGE
25

26
27

28
                                                                     AMENDED ORDER GRANTING PRELIMINARY
                                                       -6-                 APPROVAL OF CLASS SETTLEMENT
                                                                                        MDL 2672 CRB (JSC)
